       Case 1:18-cr-00153-LG-JCG Document 42 Filed 11/16/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA

 v.                                               CAUSE NO. 1:18-CR-153-LG-JCG-1

 STACEY PRITCHETT

       ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

      BEFORE THE COURT is the [31] Motion for Compassionate Release filed

by the defendant, Stacey Pritchett. Pritchett seeks compassionate release due to

the number of inmates that have contracted COVID-19. She notes that she was

scheduled to be transferred to a halfway house on October 7, 2020.

      A district court may reduce a defendant’s term of imprisonment after (1) “the

defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf,” or (2) “the lapse of

30 days from the receipt of such a request by the warden of the defendant’s facility.”

18 U.S.C. § 3582(c)(1)(A). In the Fifth Circuit’s decision of United States v. Franco,

the court determined that the exhaustion requirement “is a paradigmatic

mandatory claims-processing rule.” 973 F.3d 465, 468 (5th Cir. 2020), petition for

cert. filed, (U.S. Oct. 13, 2020) (No. 20-5997). Because the rule is mandatory but

nonjurisdictional, the Court “must enforce the rule” if “the government properly

raise[s]” it. Id. (quoting Pierre-Paul v. Barr, 930 F.3d 684, 692 (5th Cir. 2019))

(emphasis in original). Here, the Government clearly raised the issue in its

response to Pritchett’s Motion. (See Gov.’s Opp., at 7-14, ECF No. 36). Yet,




                                          -1-
       Case 1:18-cr-00153-LG-JCG Document 42 Filed 11/16/20 Page 2 of 2




Pritchett has not submitted evidence that she has exhausted her remedies. The

Court is therefore without authority to waive enforcement of the rule.

      Moreover, if Pritchett is currently residing in a halfway house, as suggested

in her pro se Motion, Franco requires Pritchett to file a request with the chief

executive officer of her facility. Franco, F.3d at 468-69. Thus, under these

circumstances, the Court cannot disturb her sentence until she has satisfied one of

the two exhaustion avenues listed above.

      Accordingly,

      IT IS THEREFORE ORDERED AND ADJUDGED that the [31] Motion

for Compassionate Release filed by the defendant, Stacey Pritchett, is hereby

DENIED.

      SO ORDERED AND ADJUDGED this the 16th day of November, 2020.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -2-
